Gardner, P. J.
The evidence revealed by the record is amply sufficient to sustain the defendant’s conviction of lottery, generally known as the numbers game.
Regarding the sufficiency of the answer of the trial judge to the writ of certiorari, that question is controlled by a decision rendered by this court on October 14, 1952, Crowder v. State, 87 Ga. App. 37 (73 S. E. 2d, 85).
The judge of the superior court did not err, under this record, on the hearing of the certiorari, in dismissing and overruling the same.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.